Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 9 and 17 have been amended. Claims 1, 3, 6-9, 11, 14-17 and 19 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
3.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
6.	Claims 1, 3, 6-9, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Publication 2015/0339664; hereafter “Wong”), and further in view of Whitehouse (U.S. Patent Application Publication 2017/0140346); and further in view of Jiang et al. (U.S. Patent Application Publication 2015/0278795; hereafter “Jiang”), and further in view of Manz et al. (U.S. Patent 7,764,185; hereafter “Manz”).

For claims 1, 9 and 17, Wong teaches a computer-implemented method, non-transitory computer-readable medium and system, comprising:
one or more computers (note paragraph [0088], communication device 101 and access device 160); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (note paragraph [0260], software code stored on computer readable medium), perform one or more operations comprising:
determining, by a resource requester, a time stamp of last received verification information (note paragraph [0141], mobile application determines that the set of limited-use thresholds have been exhausted; paragraphs [0042] and [0048], limited-use 
in response to determining that a current time exceeds a time represented by the time stamp of the last received verification information, sending, by the resource requester and to a resource server, a request for new verification information (note paragraph [0141], in response to determination that the one of the set of limited-use thresholds has been exhausted, mobile application sends account parameters replenishment request to MAP for forwarding on to CBPP, i.e. a resource server);
transmitting, by the resource server and to the resource requester, the new verification information, wherein the new verification information is associated with a user of the resource requester and is generated by the resource server (note paragraph [0144], MAP forwards new account parameters to mobile application; paragraphs [0045]-[0046], account parameters are associated with a user conducting a transaction, i.e. a user of the resource requester), and wherein the new verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp (note paragraph [0144], new account parameters includes a set of limited-use thresholds; paragraphs [0042] and [0048], limited-use thresholds include time-to-live, i.e. a time stamp and cumulative transaction amount, i.e. balance information);
transmitting, by the resource requester and to a resource provider, information associated with a resource operation (note paragraphs [0089] and [0094], communication device 101 transmits identifier and signature to access device 160), wherein the resource operation is associated with a resource stored on a resource wherein the first private key is generated by the resource server (note paragraph [0143], CBPP, i.e. resource server, generates new account parameters including new signature key, i.e. the private key) and transmitted to the resource requester (note paragraph [0144], new account parameters including new signature key, i.e. the private key are sent to the mobile application, i.e. the resource requester), and wherein the information associated with the resource operation further comprises the new verification information (note paragraphs [0088] and [0145], transactions use new account parameters if they occur after account parameter replenishment);
receiving, by the resource provider and from the resource requester, the information associated with the resource operation (note paragraphs [0089] and [0094], access device 160 receives identifier and signature from communication device 101 transmits); 
obtaining, by the resource provider, the information associated with the resource operation using the first public key (note paragraphs [0040] and [0094], access device obtains the transaction information by authenticating the signature – authenticating the signature is performed by decrypting the information using the public key of the communication device); and


Wong differs from the claimed invention in that they fail to teach:
transmitting, by the resource server and to the resource requester, the new verification information in response to determining that the resource requester has a balance that exceeds a predefined number on the resource server

Whitehouse teaches:
transmitting, by the resource server and to the resource requester, the new verification information in response to determining that the resource requester has a balance that exceeds a predefined number on the resource server (note paragraph [0077], token generation component verifies the requestor’s payment account has sufficient balance so the token can be debited from the payment account in conjunction with the generation of the token)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the offline transaction of Wong and the generation of a token in response to balance verification of Whitehouse. It would have been obvious because combining prior art elements according to known methods would 


The combination of Wong and Whitehouse differs from the claimed invention in that they fail to teach:
the authorization information includes user identity information associated with a user of the resource requester;
wherein the verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp.

Jiang teaches:
transmitting, by a resource requester and to a resource provider, information associated with a resource operation (note paragraph [0101], user device transmits a response to the merchant device), wherein the resource operation is associated with a resource stored on a resource server (note paragraph [0034], merchant device processes purchase transactions), wherein the information associated with the resource operation includes encrypted authorization information generated by the resource requester using a first private key before transmitting to the resource provider (note paragraph [0099], user device signs the withdrawal record with a private key), wherein the encrypted authorization information includes user identity information associated with a user of the resource requester (note paragraph [0098], the withdrawal record 
wherein the verification information comprises balance information the resource requester has on the resource server (note paragraph [0088], up-to-date balance certificate comprises balance of funds available on the system that can be used for offline payment transaction) and is associated with a time stamp (note paragraph [0088] and [0109], up-to-date balance certificate is limited by time and expires after a pre-defined amount of time passes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wong and Whitehouse and the up-to-date balance certificate and signed withdrawal record of Jiang. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of using a signature private key to sign dynamic transaction data (Wong) where the dynamic transaction data includes user and user account identification information (Jiang).

	The combination of Wong, Whitehouse and Jiang differ from the claimed invention in that they fail to each:

	obtaining, by the resource provider, the first public key from the encrypted first public key using a second public key, wherein the second public key is received by the resource provider from the resource server;

	Manz teaches:
	transmitting, by the resource requester and to the resource provider, an encrypted first public key comprising a first public key that is encrypted using a second private key (note column 16, lines 42-44, sender sends a message that has its public key encrypted with the private key of the root CA – in the context of the combination with Wong and Jiang, the sender corresponds to the communication device 101 of Wong; the recipient device corresponds to the access device 160 of Wong; and the root CA is the cloud based payments platform 180 of Wong);
	obtaining, by the resource provider, the first public key from the encrypted first public key using a second public key (note column 16, lines 45-47, receiver uses CA’s public key to decrypt the sender’s public key), wherein the second public key is received by the resource provider from the resource server (note column 15, line 59 through column 16, line 1, receiver receives CA’s public key in certificate which has been issued by root certificate authority);




For claims 3, 11 and 19, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1, 9 and 17, wherein the received authorization information is decrypted by the resource provider using the first public key before performing the resource operation, and the first private key and the first public key are a first pair of asymmetrical and mutually matched keys (note paragraphs [0059]-[0060] and [0094] of Wong, access device authenticates signature with public key certificates).

For claims 6 and 14, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, wherein the new verification information is encrypted by the resource server using a third private key (note paragraph [0184] and Fig. 11 of Fujita, electronic money with use conditions is signed by management server using management server secret key), the received new verification information is decrypted by the resource provider using a third public key before performing the resource operation (note paragraph [0212] of Fujita, electronic money is verified using 

For claims 7 and 15, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, further comprising generating an image pattern based on the authorization information and the verification information, wherein the image pattern includes at least one of a bar code or a QR code (note paragraphs [0088]-[0089] and [0094] of Wong, bar code or QR code used for transmission of token and additional transaction information; paragraph [0101] of Jiang, user devices transmits signed withdrawal record, i.e. authorization information, and balance certificate, i.e. verification information).

For claims 8 and 16, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, wherein performing the resource operation includes allocating a gate passage right to the resource requester (note paragraphs [0032], [0058], [0088] and [0094] of Wong, transit gate).


Response to Arguments
7.	For claims 7 and 15, applicant asserts Wong, Whitehouse, Jiang and Manz are silent with respect to “the first private key is generated by the resource server and transmitted to the resource requestor” (note Remarks, page 8).

	Therefore, the combination of Wong, Whitehouse, Jiang and Manz teaches “the first private key is generated by the resource server and transmitted to the resource requestor” as required by the claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fukuda (U.S. Patent Application Publication 2001/0042046) teaches an authentication facility, i.e. resource server, generating and transmitting public and private keys to a client, i.e. resource requestor, and a server, i.e. resource provider, (note paragraphs [0028]-[0030]).

	Wang (U.S. Patent Application Publication 2019/0363889) teaches an application server, i.e. resource server, generating and transmitting public and private keys to a user, i.e. resource requestor, for interacting with a resource provider, (note paragraphs [0045]-[0046]).



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/David J Pearson/Primary Examiner, Art Unit 2438